Third District Court of Appeal
                               State of Florida

                        Opinion filed December 30, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-579
                         Lower Tribunal No. 15-15153
                             ________________


                             In the Interest of:
                           E.P.N., a minor child,
                                    Appellant.




     An Appeal from the Circuit Court for Miami-Dade County, Maria
Sampedro-Iglesia, Judge.

      Baker & McKenzie LLP and Steven Hadjilogiou, Robert H. Moore, Angela
C. Vigil, Jennifer J. Wioncek and Daniel W. Hudson; FIU College of Law
Immigrant Children’s Justice Clinic and Ricardo J. Rodriguez, Mary M. Gundrum,
and Ingrid Cepero, Certified Legal Intern, for appellant.

      Karla Perkins, Appellate Counsel for Department of Children & Families.


Before SHEPHERD, SALTER and LOGUE, JJ.

      PER CURIAM.
     Affirmed. In the Interest of B.R.C.M., 3D15-962 (Fla. 3d DCA Dec. 30,

2015); In re B.Y.G.M., 176 So. 3d 290 (Fla. 3d DCA 2015); In re K.B.L.V., 176

So. 3d 297 (Fla. 3d DCA 2015).

     LOGUE, J., concur.




                                     2
                                                                          In re E.P.N.
                                                                   Case No. 3D15-579

         SALTER, J. (dissenting).

         I respectfully dissent. E.P.N.’s “private petition” for dependency, filed on

behalf of an undocumented, seventeen-year-old immigrant, warrants individualized

consideration and adjudication rather than summary denial. E.P.N.’s petition seeks

an adjudication that would assist her in applying for “special immigrant juvenile”

(SIJ) status under federal immigration law,1 but that is not a basis for dismissing or

denying the petition. Her request for appellate review of the summary dismissal

order also merits and requires more than a citation per curiam affirmance.

         E.P.N.’s appeal was argued before the same panel, and on the same day, as

the appeal from a summary denial order in another immigrant juvenile case, In re

B.R.C.M.2 I have also dissented in that case,3 and the majority and dissenting

opinions in both of these cases will be issued the same day. Although I rely upon

the same analysis and reach the same recommendations for reversal or for

certification in both cases, for the sake of brevity I will limit this dissent to a

discussion of the facts unique to E.P.N.’s case. Those slightly different facts do



1   8 U.S.C. § 1101(a)(27)(J); see also § 39.5075, Fla. Stat. (2015).
2   In re B.R.C.M., No. 3D15-962 (Fla. 3d DCA Dec. 30, 2015).
3   Id. (Salter, J., dissenting).

                                            3
not, in my view, compel a result or analysis different than those I detailed in my

dissent in In re B.R.C.M.

      Both E.P.N. and B.R.C.M. fled Guatemala as teenagers and were detained

by federal immigration authorities after crossing into the United States without

documentation. E.P.N. was released by the Office of Refugee Resettlement to her

mother in Homestead, while B.R.C.M. was released to his godmother in Miami.

E.P.N.’s petition alleged that she was abandoned by her father and thus dependent

under section 39.01(15)(a), Florida Statutes (2015). She also alleged abuse by her

mother and father within the past two years, when her parents left her with a

relative who beat and otherwise abused her.        She sought a determination of

dependency as to each parent on those grounds under section 39.01(15)(f), Florida

Statutes (2015).

      In other respects, the records are substantially similar—summary denial by

the circuit court, with a citation to In re E.G.S.-H., 22 Fla. L. Weekly Supp. 693b

(Fla. 11th Cir. Ct. Jan. 27, 2015), after an eight-minute hearing at which no

evidence was taken. There were no adjudicative findings as to either parent. In

each case, the Florida Department of Children and Families took no position in the

circuit court or on appeal. In my view, E.P.N.’s petition alleged a prima facie basis

for her claims of dependency, and the order below should be reversed and

remanded for further proceedings.



                                         4
      I respectfully dissent, relying on the analysis and recommendation for

certification to the Supreme Court of Florida set forth in my dissent in In re

B.R.C.M.




                                      5